Name: Commission Regulation (EEC) No 2730/88 of 31 August 1988 amending Regulation (EEC) No 3540/85 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: economic policy;  monetary economics;  production;  plant product
 Date Published: nan

 No L 241 / 114 Official Journal of the European Communities 1 . 9 . 88 COMMISSION REGULATION (EEC) No 2730/88 of 31 August 1988 amending Regulation (EEC) No 3540/85 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins actual production as referred to in the second subparagraph of Article 3a (3) of Regulation (EEC) No 1431 /82, in respect of the preceding marketing year, the adjustment to be made, where appropriate , to the amount of the aid for the marketing year in question . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regulation (EEC) No 1104/88 (2), and in particular Article 3a (6) thereof, Whereas the way in which the system of maximum guaranteed quantities provided for in Article 3a of Regulation (EEC) No 1431 /82 is to operate should be specified and Commission Regulation (EEC) No 3540/85 (3), as last amended by Regulation (EEC) No 3741 /87 (4), should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, 2. In order to determine the production of peas, field beans and sweet lupins entitled to the aid, where appropriate, harvested production shall be reduced by :  a quantity corresponding to seed and assessed on the basis of 0,22 tonne per hectare harvested,  a quantity corresponding to uses other than those for which the aid is granted, taking into account the trends observed in the past . 3 . The adjustment in the amount of the aid for a given marketing yeai) shall be given by the algebraic sum of : HAS ADOPTED THIS REGULATION : the reduction for the marketing year in question, calculated on the basis of production estimated in accordance with the first subparagraph of Article 3a (3) of Regulation (EEC) No 1431 /82 and with Article 3b of Regulation (EEC) No 2036/82, and the positive or negative reduction carried over from the previous year and resulting from the difference between, on the one hand, the reduction which would have been calculated for that marketing year if actual production had been taken into account instead of estimated production and, on the other hand, the reduction on the basis of estimated production . Article 1 The following Article 24a is hereby inserted in Regulation (EEC) No 3540/85 : 'Article 24a 1 . Before the end of the second month of each marketing year, the Commission shall fix for peas, field beans and sweet lupins entitled to the aid, on the basis of the data provided by the Member State or obtained by other means, and in accordance with the procedure laid down in Article 1 2 of Regulation (EEC) No 1117/78 .  estimated production as referred to in the first subparagraph of Article 3a (3) of Regulation (EEC) No 1431 /82, in respect of the current marketing year, 4. The amounts of the aid fixed provisionally for a given marketing year before publication in the Official Journal of the European Communities of the adjustment for that marketing year shall be adjusted accordingly by the Commission'. Article 2 (') OJ No L 162, 12. 6. 1982, p. 28 . (2) OJ No L 110, 29 . 4. 1988 , p. 16 . O OJ No L 342, 19 . 12. 1985, p. 1 . (4) OJ No L 352, 15 . 12. 1987, p. 26. This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 1 . 9 . 88 Official Journal of the European Communities No L 241 / 115 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 August 1988 . For the Commission Frans ANDRIESSEN Vice-President